CLARK, Judge,
concurring in result.
I concur in disposition of this appeal by dismissal but I disagree with the majority in their holding that appellant was an aggrieved party entitled to appeal the subject order as a special order after final judgment. I further disagree that Payne v. Payne, 635 S.W.2d 18 by the Missouri Supreme Court, bears at all on the status of appellant as an aggrieved party. I would dismiss the appeal on the ground that appellant is not aggrieved by any judgment or order now of record.
The orders relevant to this appeal are dated October 3, 1980 and February 17, 1981. In the first, Judge Levitt declined to proceed with a post-judgment collection process for decretal maintenance under § 452.345, RSMo 1978. That order was appealable under § 512.020, RSMo 1978. Nimmo v. Nimmo, 616 S.W.2d 131 (Mo.App.1981); Nelson v. Nelson, 516 S.W.2d 574, 577 (Mo.App.1974). Respondent here did not appeal that decision, however, and the disposition matured to finality.
The February 17, 1981 order was entered upon respondent’s motion “To Correct the Decree of Dissolution,” a motion which acknowledged the judgment for maintenance to be unenforceable but which sought correction on the ground of mistake. The operative portion of the February 17, 1981 order overruled the motion, which was then the only issue before the court. The trial judge gratuitously held, sua sponte, that the maintenance judgment was enforceable, thus purporting to overrule the order made by Judge Levitt some four months earlier. The order also suggested that respondent consider again seeking a contempt citation against appellant.
It is transparently obvious that the ruling in the February 17, 1981 order concerning enforceability of the maintenance judgment could have no dispositive or operative effect on that issue for several reasons. In the first place, the second judge is invested with no review authority over judgments of another circuit judge, with or without the agreement of the latter. Secondly, the October 3, 1980 order had matured to finality without appeal and even the judge who entered the order had lost jurisdiction to reconsider any error made in his pronouncement. Finally, the respondent, who is the only party entitled to complain of Judge Levitt’s order, made no complaint but accepted the ruling and pursued other avenues for relief. To the extent the February 17, 1981 order purports to create a basis for execution upon the maintenance judgment, that holding is in excess of the issues before and the jurisdiction of the court which entered the order and is of no effect.
Moreover, the comments by the respective trial judges in both orders as to the validity of the maintenance judgment are explanatory of and ancillary to the issue determined in each instance. In the first order, the adjudication was as to the contempt citation and, in the second, it was on motion to correct the decree. Observations by the court as to the state of the maintenance judgment amount only to a statement of the reason why, in the views of the respective trial judges, respondent was denied relief in each instance. Even were it assumed the reason given in either or both orders is in error, such becomes material only if the party aggrieved by the order appeals. Respondent here, the movant in each case, was denied the relief she sought but she has lodged no appeal. Appellant is not in a position to complain because the trial judge may have stated an erroneous reason when he ruled in appellant’s favor.
I further disagree that Payne, supra bears at all on appellant’s status as an aggrieved party. The majority opinion purports to suggest that the parties return to the trial court and seek some disposition of the controversy guided by Payne. At this stage of the case, the validity and enforceability of the maintenance judgment is not open to question but has been resolved by the October 3, 1980 order, final in all respects.
There is no warrant on the present record to consider what disposition might otherwise have been made at the time had the later decisions in Bryson v. Bryson, 624 S.W.2d 92 (Mo.App.1981) and Payne, supra been available to guide Judge Levitt.